On Application for Rehearing.

Per Curiam.

A further consideration of the case, on the application for rehearing filed, has led to the conclusion that a further reduction in the judgment should be made and that its amount should be fixed at four thousand dollars instead of five thousand dollars. Accordingly, it is ordered that the decree heretofore entered be vacated, and it is now adjudged and decreed that the judgment, appealed from be amended by.reducing the same from ten thousand dollars to four thousand dollars, with legal interest from April 30,1900, and, as thus amended, the same be affirmed —costs of appeal to be borne by plaintiff and appellee; those of the lower court by defendant and appellant.
Rehearing refúsed.
Monroe, J. I dissent from the refusal of the court to grant a rehearing.